 

Exhibit 10.1

 

ELEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Eleventh
Amendment”) is entered into and effective as of the Eleventh Amendment Closing
Date (as defined below) among ENERJEX RESOURCES, INC., a Nevada corporation
(“Parent”), ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation (“EnerJex Kansas”), Working Interest, LLC, a Kansas limited
liability company (“Working Interest”), BLACK SABLE ENERGY, LLC, a Texas limited
liability company (“Black Sable”), BLACK RAVEN ENERGY, INC., a Nevada
corporation (“Black Raven”), ADENA, LLC, a Colorado limited liability company
(“Adena”; together with Parent, EnerJex Kansas, Working Interest, Black Sable
and Black Raven, collectively, “Borrowers” and each, a “Borrower”), and TEXAS
CAPITAL BANK, N.A., a national banking association, as a Bank, L/C Issuer and
Administrative Agent (in such latter capacity and together with its successors
and permitted assigns in such capacity the “Administrative Agent”), and the
several banks and financial institutions from time to time parties to the Credit
Agreement, as defined below (the “Banks”). Capitalized terms used but not
defined in this Eleventh Amendment have the meaning given them in the Credit
Agreement.

 

RECITALS

 

A.           Borrowers, Administrative Agent, L/C Issuer and Banks previously
entered into that certain Amended and Restated Credit Agreement dated as of
October 3, 2011, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of December 14, 2011, that certain Second
Amendment to Amended and Restated Credit Agreement dated as of August 31, 2012,
that certain Third Amendment to Amended and Restated Credit Agreement dated as
of November 2, 2012, that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of January 24, 2013, that certain Fifth Amendment to
Amended and Restated Credit Agreement dated as of September 30, 2013, that
certain Sixth Amendment thereto dated as of November 19, 2013, that certain
Seventh Amendment thereto dated as of June 16, 2014, that certain Eighth
Amendment thereto dated as of August 13, 2014, that certain Ninth Amendment
thereto dated as of April 29, 2015, and that certain Tenth Amendment thereto
dated as of April 12, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

 

B.           Borrowers previously consummated the Sales Transaction with
Oakridge (as such terms are defined in the Ninth Amendment) during the period
described in Section 6.30 of the Credit Agreement.

 

C.           In accordance with the terms of such Sales Transaction, a portion
of the cash proceeds due and owing to Borrowers were retained by Oakridge to,
among other things, cover certain post-closing expenses (the “Holdback Funds”).

 

D.           Borrowers expect to receive (whether in one or more disbursements)
the Holdback Funds from Oakridge (or any other payee) on or before September 30,
2016.

 

 

 

 

E.           Borrowers have requested that Administrative Agent, L/C Issuer and
Banks, among other things, (a) waive certain provisions of the Credit Agreement,
(b) suspend certain hedging requirements and (c) make certain amendments to the
Credit Agreement.

 

F.           Administrative Agent, L/C Issuer and Banks have agreed to enter
into the requested amendments and waivers, subject to the terms and conditions
of this Eleventh Amendment.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

I.           Article I, Definitions, of the Credit Agreement is hereby amended
by adding the following definitions in their proper alphabetical order:

 

“Eleventh Amendment” means the Eleventh Amendment to Amended and Restated Credit
Agreement dated effective as of the Eleventh Amendment Closing Date by and among
Borrowers, Administrative Agent, L/C Issuer and Banks.

 

“Eleventh Amendment Closing Date” means November 13, 2015.

 

“Holdback Funds” is defined in Recital C of the Eleventh Amendment.

 

II.          Section 2.04, Borrowing Base Determination, of the Credit Agreement
is hereby amended by (a) replacing “September 1, 2015 is $50,000” in the first
sentence of subsection (a) thereof with “(i) December 1, 2015 and January 1,
2016 is $100,000, (ii) February 1, 2016 and March 1, 2016 is $150,000 and (iii)
April 1, 2016 and each month thereafter is $175,000” and (b) replacing
“September 1, 2015” in the second sentence of subsection (a) thereof with
“December 1, 2015”.

 

III.         Section 4.02, Conditions to all Credit Extensions and
Continuations, of the Credit Agreement is hereby amended by replacing the
references to “eighty percent (80%)” in subsection (d) thereof with “ninety
percent (90%)”.

 

IV.         Article VI, Affirmative Covenants, of the Credit Agreement is hereby
amended by adding the following new Section 6.31 to the end thereof:

 

 2 

 

 

Section 6.31.         Post-Close Eleventh Amendment Requirement. As partial
consideration for the other agreements by the Banks set forth in the Eleventh
Amendment, on and after the Eleventh Amendment Closing Date, prepay the
outstanding Loans to be applied against the Nonconforming Borrowing Base in an
aggregate amount not less than 90% of the Holdback Funds until such time the
Nonconforming Borrowing Base equals $0. Borrowers acknowledge and agree that the
repayments and prepayments of the Nonconforming Borrowing Base by the Borrowers
required by this Section 6.31 shall be (a) made within one Business Day after
Borrowers receipt of such Holdback Funds and (b) subject in all respects to
Section 2.04(g). Contemporaneous with each prepayment in accordance with this
Section 6.31 and at such other times as Administrative Agent’s may request,
Borrowers will provide to Administrative Agent (i) an accounting of (x) all cash
proceeds (including Holdback Funds) received by Borrowers to date in connection
with the Sales Transaction and (y) any Holdback Funds then-outstanding and due
and owing to Borrowers and (ii) such other documents and information as
Administrative Agent may reasonably request in connection with the Sales
Transaction and the Holdback Funds.

 

V.         Article VII, Negative Covenants, of the Credit Agreement is hereby
amended by replacing Section 7.06 with the following:

 

On and after the Eleventh Amendment Closing Date, (a) declare or make, directly
or indirectly, any Restricted Payment, or (b) except as provided in the
Designation, incur any obligation (contingent or otherwise) to do so.

 

VI.         Limited Waivers.

 

A.           Borrowers have requested that Administrative Agent and Banks waive
Borrowers’ compliance with, and any resulting Event of Default arising from
Borrowers’ failure to comply with, the financial covenants set forth in Section
7.12(c) (Interest Coverage Ratio) for the fiscal quarter ending September 30,
2015. Subject to the other terms and conditions set forth herein, Administrative
Agent and Banks hereby waive Borrowers’ compliance with, and any resulting Event
of Default arising from Borrowers’ failure to comply with, the financial
covenant set forth in Section 7.12(c) (Interest Coverage Ratio) solely in
relation to the fiscal quarter ending September 30, 2015.

 

B.           Borrowers have requested that Administrative Agent and Banks waive,
on and after the Eleventh Amendment Closing Date, the minimum two-year period
requirement for Swap Contracts under Section 6.22(b) of the Credit Agreement.
Subject to the terms and conditions set forth herein, Administrative Agent and
Banks hereby agree to waive Borrowers’ compliance with the foregoing requirement
of Section 6.22(b) of the Credit Agreement on and after the Eleventh Amendment
Closing Date, until such time as the requirement of such section is reinstated,
in Administrative Agent’s sole discretion, by written notice from Administrative
Agent to Borrowers.

 

 3 

 

 

C.           The waivers granted hereunder does not indicate an intent to
establish any course of dealing between Administrative Agent, Banks and
Borrowers with regard to future waivers, consents, agreements to forbear or any
other modifications that may be requested. Administrative Agent’s and Banks’
agreement to the waivers herein should not be construed as an indication that
Administrative Agent and Banks would be willing to agree to any further or
future consents, waivers, agreements to forbear or any modifications to any of
the terms of the Credit Agreement or other Loan Documents, or any Events of
Default or Defaults that may exist or occur thereunder.

 

VII.      Amendment Fee. In partial consideration for the agreements and waivers
granted herein by the Administrative Agent and the Banks, Borrowers shall pay to
the Administrative Agent (for the ratable benefit of the Banks) an amendment fee
(the “Amendment Fee”) equal to 0.375% of the Borrowing Base in effect as of the
Eleventh Amendment Closing Date (i.e., $71,250). Such Amendment Fee shall be
payable in full on or before the earlier to occur of (a) Commitment Termination
Date or (b) the date of any replacement financing or refinancing of the Credit
Agreement. Borrower acknowledges and agrees that such Amendment Fee (i) is not
refundable under any circumstances, regardless of whether the transactions
contemplated in the Eleventh Amendment are consummated, (ii) will be paid in
immediately available funds and (iii) is in addition to reimbursement of the
Administrative Agent’s and the Banks’ expenses and any fees and other amounts
specified in the Credit Agreement (including, without limitation, Section 2.08
(Fees) of the Credit Agreement) or this Eleventh Amendment.

 

VIII.      Conditions Precedent to Eleventh Amendment. This Eleventh Amendment
shall be effective once each of the following conditions have been satisfied in
Administrative Agent’s sole discretion on or before the Eleventh Amendment
Closing Date:

 

A.           Borrowers, Administrative Agent, L/C Issuer and Banks shall have
executed and delivered this Eleventh Amendment;

 

B.           Borrowers shall have prepaid the Loans in an aggregate amount not
less than $250,000;

 

C.           Administrative Agent shall have received from Borrowers (a) an
accounting of (i) all cash proceeds received by Borrowers as of the Eleventh
Amendment Closing Date in connection with the Sales Transaction and (ii) the
aggregate amount of Holdback Funds currently outstanding and due and owing to
Borrowers as of the Eleventh Amendment Closing Date and (b) such other documents
and information as Administrative Agent may reasonably request in connection
with the Sales Transaction and the Holdback Funds

 

D.           Borrowers shall have paid to Administrative Agent all fees due and
payable under the Credit Agreement or as otherwise agreed; and

 

E.           Administrative Agent shall have received, in form and content
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as Administrative Agent may request.

 

 4 

 

 

IX.         Representations, Warranties and Covenants. Borrowers represent and
warrant to Administrative Agent and Banks that (a) they possess all requisite
Corporate Power and authority to execute, deliver and comply with the terms of
this Eleventh Amendment, (b) this Eleventh Amendment has been duly authorized
and approved by all requisite Corporate Action on the part of the Borrowers,
(c) no other consent of any Person (other than Administrative Agent and Banks)
is required for this Eleventh Amendment to be effective, (d) the execution and
delivery of this Eleventh Amendment does not violate their Governing
Documentation, (e)  the representations and warranties in each Loan Document to
which they are a party are true and correct in all material respects on and as
of the Eleventh Amendment Closing Date as though made on the Eleventh Amendment
Closing Date, (f)  after giving effect to this Eleventh Amendment, they are in
full compliance with all covenants and agreements contained in each Loan
Document to which they are a party, (g) after giving effect to this Eleventh
Amendment, no Event of Default or Default has occurred and is continuing, and
(h) no exhibit or schedule to the Credit Agreement is required to be
supplemented, amended or modified in connection with the transactions
contemplated by this Eleventh Amendment or any other matters occurring prior to
the Eleventh Amendment Closing Date. The representations and warranties made in
this Eleventh Amendment shall survive the execution and delivery of this
Eleventh Amendment. No investigation by Administrative Agent or any Bank is
required for Administrative Agent or any Bank to rely on the representations and
warranties in this Eleventh Amendment.

 

X.          Scope of Amendment; Reaffirmation; Release. All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this Eleventh
Amendment. Except as affected by this Eleventh Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Eleventh Amendment) and any other Loan Document, the terms of the Credit
Agreement shall control and such other document shall be deemed to be amended to
conform to the terms of the Credit Agreement. Borrowers hereby reaffirm their
obligations under the Loan Documents to which they are a party to and agree that
all Loan Documents to which they are a party to remain in full force and effect
and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms (as the same are affected by this Eleventh
Amendment). Borrowers hereby release, discharge and acquit Administrative Agent,
L/C Issuer and Banks from any and all claims, demands, actions, causes of
action, remedies, and liabilities of every kind or nature (including without
limitation, offsets, reductions, rebates, or lender liability) arising out of
any act, occurrence, transaction or omission occurring in connection with the
Credit Agreement and the other Loan Documents prior to the Eleventh Amendment
Closing Date.

 

XI.         Miscellaneous.

 

(a)          No Waiver of Defaults. Except as expressly provided herein, this
Eleventh Amendment does not constitute (i) a waiver of, or a consent to, (A) any
provision of the Credit Agreement or any other Loan Document, or (B) any present
or future violation of, or default under, any provision of the Loan Documents,
or (ii) a waiver of Administrative Agent’s or any Bank’s right to insist upon
future compliance with each term, covenant, condition and provision of the Loan
Documents.

 

(b)          Form. Each agreement, document, instrument or other writing to be
furnished to Administrative Agent under any provision of this Eleventh
Amendment, if any, must be in form and substance satisfactory to Administrative
Agent and its counsel.

 

 5 

 

 

(c)          Headings. The headings and captions used in this Eleventh Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Eleventh Amendment, the Credit Agreement, or the other Loan
Documents.

 

(d)          Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this Eleventh Amendment, including, without limitation, the
reasonable fees and disbursements of Administrative Agent’s counsel.

 

(e)          Successors and Assigns. This Eleventh Amendment shall be binding
upon and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.

 

(f)          Multiple Counterparts. This Eleventh Amendment may be executed in
any number of counterparts with the same effect as if all signatories had signed
the same document. All counterparts must be construed together to constitute one
(1) and the same instrument. This Eleventh Amendment may be transmitted and
signed by facsimile or portable document file (pdf). The effectiveness of any
such documents and signatures shall, subject to applicable law, have the same
force and effect as manually-signed originals and shall be binding on Borrowers,
Administrative Agent, L/C Issuer and Banks. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(g)          Governing Law. This Eleventh Amendment and the other Loan Documents
must be construed, and their performance enforced, under Texas law.

 

(h)          Entirety. THIS ELEVENTH AMENDMENT, THE CREDIT AGREEMENT, AND THE
OTHER LOAN DOCUMENTS CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION
26.02(A) OF THE TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER UNDER THIS ELEVENTH
AMENDMENT AND UNDER THOSE OTHER WRITTEN DOCUMENTS AND MAY NOT BE CONTRADICTED BY
EVIDENCE OR PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

 6 

 

 

IN WITNESS WHEREOF, this Eleventh Amendment is executed effective as of the
Eleventh Amendment Closing Date.

 

 

BORROWERS:       ENERJEX RESOURCES, INC.

 

  By:       Robert G. Watson, Jr.     Chief Executive Officer

 

  ENERJEX KANSAS, INC.

 

  By:       Robert G. Watson, Jr.     Chief Executive Officer

 

  WORKING INTEREST, LLC

 

  By:       Robert G. Watson, Jr.     Chief Executive Officer

 

  BLACK SABLE ENERGY, LLC

 

  By:       Robert G. Watson, Jr.     Chief Executive Officer

 

Signature Page to Eleventh Amendment

 

 

 

 

  BLACK RAVEN ENERGY, INC.

 

  By:       Robert G. Watson, Jr.     Chief Executive Officer

 

  – and –

 

  ADENA, LLC

 

  By:       Robert G. Watson, Jr.     Chief Executive Officer

 

Signature Page to Eleventh Amendment

 

 

 

 

  ADMINISTRATIVE AGENT AND L/C ISSUER:

 

  TEXAS CAPITAL BANK, N.A.,   as Administrative Agent, L/C Issuer and a Bank

 

  By:       W. David McCarver IV     Senior Vice President

 

  BANKS:       TEXAS CAPITAL BANK, N.A.,   as Administrative Agent, L/C Issuer
and a Bank

 

  By:       W. David McCarver IV     Senior Vice President

 

Signature Page to Eleventh Amendment

 

 

 

 

  IBERIABANK

 

  By:     Name:     Title:  

 

Signature Page to Eleventh Amendment

 

 

